DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A from set 1 and species C from set 2 in the reply filed on 2/12/2021 is acknowledged.
Claims 5-7 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021. Examiner notes a typo was made in indicating claim 13 as generic in the requirement for restriction. Since claim 13 is currently claimed as being dependent on claim 12, and claim 12 has been non-elected and withdrawn, claim 13 has been withdrawn from consideration. If Applicant wishes to have the subject matter of claim 13 examined, Examiner suggests introducing a new claim dependent on claim 1 reciting the limitations of the penetrable needle cover. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/12/2021, 8/18/2020, and 6/29/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 605, item 204 and 204’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, line 10, line 37, and line 38-39 objected to because of the following informalities:   
Line 10 recites “the distal direction”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the distal direction” with “a distal direction” and amending line 11 to state “the distal direction” instead of “a distal direction”.
Line 37 recites “a first pair of cooperating structure operatively couples”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “a first pair of cooperating structure operatively couples” with “a first pair of cooperating structures operatively couple”. Examiner notes “the first pair of cooperating structure” in line 40 would need correction as well. 
Line 38-39 recites “a second pair of cooperating structure operatively couples”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “a second pair of cooperating structure operatively couples” with “a second pair of cooperating structures operatively couple”. Examiner notes “the second pair of cooperating structure” in line 40-41 would need correction as well. 
Claim 3, line 1-2, and line 4 objected to because of the following informalities:   
Line 1-2 recites “the second pair of cooperating structure defines”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the second pair of cooperating structure defines” with “the second pair of cooperating structures define”.
Line 4 recites “the first rotational axis”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the first rotational axis” with “a first rotational axis”.
Claim 4, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “the first pair of cooperating structure defines”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the first pair of cooperating structure defines” with “the first pair of cooperating structures define”.
Claim 11, line 3-4 objected to because of the following informalities:   
Line 3-4 recites “in the direction of the expelling rotational direction”. It appears “in the direction of the expelling rotational direction” is the same as stating in the expelling rotation direction which has already been claimed. For clarity Examiner suggests replacing “in the direction of the expelling rotational direction” with “in the expelling rotational direction”.
Claim 15, line 3 objected to because of the following informalities:   
Line 3 recites “extended position”. The extended position is referred to as the initial extended position in all other instances except claim 15. Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a first pair of cooperating structure operatively couples the needle shield with the base and being configured to induce relative rotation between the plunger release element and the 
a second pair of cooperating structure operatively couples the needle shield with the plunger release element and being configured to induce relative rotation between the plunger release element and the base thread component as the needle shield moves from the initial extending position towards the triggering position in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In regard to claim 1,
Line 4-5 recites “the cartridge”. Line 2 recites “a held cartridge” and line 4 recites “a drug cartridge”. It is unclear which cartridge “the cartridge” of line 4 refers to. Appropriate correction is required. For examination purposes Examiner construes the held cartridge, the drug cartridge, and the cartridge to all be the same cartridge. Examiner suggests replacing “a held cartridge” in line 2 with “a drug cartridge”, replacing “a drug cartridge” in line 4 with “the drug cartridge”, and replacing “the cartridge” in line 4 with “the drug cartridge”. 
Examiner notes claims 2-4, 8-11 and 14-15 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 8,
Line 2 recites “the second control track”. There is insufficient antecedent basis for the limitation in this claim. Claim 8 depends on claim 3. Examiner notes claim 4, which claim 8 is not dependent on, recites “an axial track” which the first pair of cooperating structures defines. Appropriate correction is required. Examiner suggests replacing “the second control track” with “a second control track”.
In regard to claim 9,
Line 2-3 recites “wherein the energy stored in the actuator changes as the needle shield moves from the initial extended position towards the triggering position”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “wherein the energy stored in the actuator changes as the needle shield moves from the initial extended position towards the triggering position” with “wherein the energy stored in the actuator is configured to change as the needle shield moves from the initial extended position towards the triggering position”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (U.S. PG publication 20050261634).
In regard to claim 1,
Karlsson discloses an autoinjector (figure 1A, item 10) for being triggered for expelling a single dose of drug from a held cartridge (figure 1A, item 30; paragraph [0024]), the autoinjector comprising: 
- a base (figure 1A, item 12, 14, and 20), 
- a drug cartridge (figure 1A, item 30; see 112 rejection above for claim interpretation where the drug cartridge has been construed to be the same as the held cartridge) arranged relative to the base (see figure 1A), the cartridge comprising; 
[AltContent: arrow][AltContent: textbox (Outlet)][AltContent: textbox (Central longitudinal axis)][AltContent: connector][AltContent: textbox (Distal direction)][AltContent: arrow][AltContent: textbox (Elongated body)][AltContent: arrow]
    PNG
    media_image1.png
    812
    344
    media_image1.png
    Greyscale

a) an elongated body (body formed by container 30) having a distal end (portion of body closest to threaded neck portion 26) and a proximal end (portion of body furthest from threaded neck portion 26) and defining a central longitudinal axis (see figure 1A above), the body having a distally arranged outlet (see figure 1A above) adapted for connection to a held needle (figure 3A, item 28; paragraph [0024]), and 
b) a piston (figure 1A, item 32) accommodated in the body (paragraph [0024]), the piston configured for being driven axially in the distal direction to expel a dose of a drug through the outlet (paragraph [0025] and [0034]), 
- a plunger (figure 1, item 42) adapted upon triggering for moving in a distal direction relative to an initial axial position (position shown in figure 1A) and transferring a force to move the piston (paragraph [0025] and [0034]), 
- an actuator (figure 1B, item 78) providing stored energy (paragraph [0032]), the actuator configured for providing a force to act on the plunger to drive the piston distally (paragraph [0032]), 
- a needle shield (figure 1A, item 34) axially movable relative to the base in a proximal direction (paragraph [0024] and [0034])) from an initial extended position (see position in figure 4A) via a triggering position (position of needle shield 34 when the shield has moved backwards but not yet 
wherein a plunger release element (thread on drive rod 42) is operatively coupled to the plunger to prevent the plunger from moving distally relative to the plunger release element (paragraph [0034] and [0025] wherein the threads are fixed to the drive rod 42) 
wherein the plunger release element defines a thread (thread on drive rod 42) and the base associates with a base thread component (figure 1A, item 22) that defines a thread adapted for engaging with the thread of the plunger release element (paragraph [0025]), 
wherein the needle shield is operatively coupled to the plunger release element and the base thread component to define a releasable retaining mechanism configured to, in an initial state where the needle shield assumes its initial extended position, retain the plunger release element threadedly engaged with the base thread component in a predefined relative rotational and axial position where the force of the actuator provides bias for urging relative rotation between the plunger release element  and the base thread component in an expelling rotational direction (paragraph [0034]; Examiner notes when the needle shield is not displaced the plunger release element is threadedly engaged with the base thread component in a predefined relative rotational and axial position due to the engagement 
wherein the needle shield is configured for operating the retaining mechanism to release the retaining of the plunger release element and base thread component from the predefined relative rotational and axial position upon the needle shield being moved into its trigger release position (paragraph [0034]: wherein the movement of the needle shield causes the dose actuator sleeve 50 to move backwards and thereby also the lock sleeve 48 and when the lock sleeve has moved backwards a certain distance the engagement between the splines of the lock sleeve and the splines 24 of the container holding housing 14 is released and the lock sleeve and thus the drive rod 52 is free to rotate and to be moved forward because of the threaded engagement with the threads 22 of the container holding sleeve), and 
wherein a first pair of cooperating means structure (splines on lock sleeve 48 and item 24 in figure 1A) operatively couples the needle shield with the base (the needle shield is coupled to item 14 of the base through the needle shield being coupled to the dose actuator sleeve 50 and the dose actuator sleeve 50 being coupled to lock sleeve 48 and splines of the lock sleeve 48 being coupled to splines of housing 14 of the base) and a second pair of cooperating structure (figure 10D, item 38 and item 54) operatively couples the needle shield with the plunger release element (the needle shield is coupled to the threads of the plunger 42 through the needle shield being coupled to the dose actuator sleeve 50 and the dose actuator sleeve 50 being coupled to lock sleeve 48 and the splines on lock sleeve 48 being coupled to splines of housing 14 and housing 14 being coupled via threads 22 to threads of the plunger 42), the first pair of cooperating structure and the second pair of cooperating structure being configured to induce relative rotation between the plunger release element and the base thread component as the needle shield moves from the initial extended position towards the triggering position (paragraph [0034]).

Karlsson discloses the autoinjector as defined in claim 1, wherein the thread of the plunger release element is rotatable relative to the base (paragraph [0034]) and the base thread component is non-rotatable relative to the base (base thread 22 is located on the base and therefore fixed to the base).
In regard to claim 3,
Karlsson discloses the autoinjector as defined in claim 2, wherein the second pair of cooperating structure (figure 10D, item 38 and item 54) defines a first control track (track formed by item 38) comprising an inclined surface which forms an angle relative to the first rotational axis see figure 10D), the first control track being defined by one of the needle shield and the plunger release element (defined by the needle shield), and wherein the other of the needle shield and the plunger release element defines a first track follower (thread on item 42 which forms the plunger release element is construed as a track follower) configured for engaging said first control track (Examiner notes the thread is indirectly engaged with the first control track via the fact that the thread is engaged with rear section 20 of the container holder housing 14 and container holding housing is coupled to the splines on lock sleeve 48 via splines 24 and lock sleeve 48 is coupled to item 50 and item 54 is within item 38).
In regard to claim 4,
Karlsson discloses the autoinjector as defined in claim 3, wherein the first pair of cooperating structure (splines on lock sleeve 48 and item 24 in figure 1A) defines an axial track formed by one of the needle shield and the base (item 24 of the base forms an axial track defined by the splines) and wherein the other of the needle shield and the base defines a second track follower (tongues 36 of the needle shield) configured for engaging said axial track (tongues 36 of the needle shield indirectly engage with the axial track via the fact that the tongues are engaged with item 50 and item 50 is engaged with item 48 and item 48 is engaged with item 24).
[AltContent: arrow][AltContent: textbox (First control segments)]In regard to claim 8,
[AltContent: textbox (A surface having a second degree of inclination)][AltContent: arrow][AltContent: textbox (Second control segments)][AltContent: arrow][AltContent: textbox (A surface having a first degree of inclination)][AltContent: arrow]
    PNG
    media_image2.png
    92
    268
    media_image2.png
    Greyscale

Karlsson discloses the autoinjector as defined in claim 3, wherein the first and/or the second control track (track formed by item 38) defines consecutive first and second control segments (see figure 10D above), wherein the first control segment comprises a surface having a first degree of inclination (see figure 10D above) and the second control segment comprises a surface having a second degree of inclination different from the first degree of inclination (see figure 10D above).
In regard to claim 14,
Karlsson discloses the autoinjector as defined in claim 1, wherein a held needle (figure 3A, item 28) is mounted relative to the base at a fixed axial position (see figure 3A).
In regard to claim 15,
Karlsson discloses the autoinjector as defined in claim 1, wherein a needle shield spring (figure 4A, item 58) acts to bias the needle shield towards the extended position (paragraph [0031]; Examiner notes spring biases the needle shield toward the extended position by acting on sleeve 50 which as a result moves the needle shield forward).
Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 9, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations the autoinjector as claimed in claim 1 further comprising that the 
In regard to claim 10, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations the autoinjector as claimed in claim 1 further comprising at least part of said induced relative rotation between the plunger release element and the base thread component acts to provide relative rotation counter to the expelling rotational direction as the needle shield moves from the initial extended position towards the triggering position to increase energy stored in the actuator. Paragraph [0013] of Karlsson (U.S. PG publication 20050261634) states “A yet further advantage with the injector of the invention resides in the preloaded actuating spring when the injector is delivered to the patient. The preload of the actuating spring is sufficient to empty the medicament container through a number of doses. Thus, the patient does not have to preload nor reload the actuating spring for each injection”.  Accordingly Karlsson teaches away from having the energy in the actuator (spring 78 of Karlsson) increase as the needle shield moves from the initial extended position towards the triggering position. Examiner notes claim 11 depends on claim 10 and would be allowable for similar reasons as claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783